Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, CN Pat. App. Pub. CN 107680501 (hereinafter “Zhang”), in view of Ding, CN Pat. App. Pub. CN 206741851 (hereinafter “Ding”).
	Regarding claim 1, Zhang discloses a display screen module (paragraph 22), comprising
a front panel, a rear panel (see fig. 3, front and back panel 4) and a circuit module, wherein the circuit module comprises a driving device (paragraph 5, support construction 2 contains power supply and PCB control module, to supply power and couple with circuit in substrate), 
a plurality of display assemblies and a substrate located between the front panel and the rear panel (see illustrated fig. 1-3 below, substrate with display assemblies between front and rear panel), 

    PNG
    media_image1.png
    739
    850
    media_image1.png
    Greyscale

the substrate comprises a first mounting plate and a second mounting plate which are integrated (see illustrated fig. 1, substrate ), the second mounting plate is formed by extension from one end of the first mounting plate along a horizontal direction (see illustrate fig. 2 below, second mounting plate extend from first mounting plate in horizontal direction), 
each of the plurality of display assemblies comprises a plurality of lamp beads provided at intervals on the substrate along an extension direction of the second mounting plate and facing the front panel (see illustrated figs. 1-3 below, paragraph 22, plurality of LED bead 11 on substrate arranged between interval spaces 12 alone horizontal direction), 
the driving device is provided on the first mounting plate and partially protrudes from the rear panel (see illustrated fig. 1 below, driving device in 2 provided ,
    PNG
    media_image2.png
    866
    886
    media_image2.png
    Greyscale

Zhang further discloses the driving device is configured to supply power to the each of the plurality of display assemblies and provides a driving signal driving the plurality of lamp beads to work (paragraph 5, support construction 2 contains power supply and PCB control module, to supply power and couple with circuit in substrate).
a size of the driving device is less than or equal to a size of the first mounting plate, as size of driving device is not apparent from illustrated figure.
In similar field of endeavor, Ding discloses a display device with LED panel (see abstract, wherein each panel comprises a first mounting plate and a second mounting plate formed from extension of first mounting plate, with a size of a driving device leas than or equal to a size of the first mounting plate mounted on the first mounting plate (see illustrated figure below, see also paragraphs 19, control component 2 being placed in installation box 3, which is mounted on back of first mounting plate portion and being smaller in area size).

    PNG
    media_image3.png
    730
    672
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to incorporate the concept of configuring driving device of display panel component to be smaller in size than size of first mounting plate, such as disclosed in Ding, into the display device of Zhang, to constitute a size of the driving device is less than or equal to a size of the first mounting plate, the result would have been predictable and would provide benefit 
	Regarding claim 2, Zhang in view of Ding discloses the display screen module as claimed in claim 1. 
Zhang in view of Ding does not disclose in particular wherein an area of the second mounting plate is 25 times an area of the first mounting plate.
Zhang in view of Ding discloses, however, the area of second mounting plate being larger than and a certain multiplier size of the area of the first mounting plate (see Zhang fig. 2, Ding fig. 1).
the difference between the limitation of claim 2 and the teachings of Zhang in view of Ding appears to be a difference in a degree and not in kind. Both claim 2 and the teaching of Zhang in view of Ding discloses the area of second mounting plate being a certain multiplier of the area of first mounting plate, it has been held by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896).
 Since applicant has failed to disclose that specifying the area of second mounting plate to be exactly 25 times area of the first mounting plate provides any distinct advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide an area of the second mounting plate is 25 times an area of the first mounting plate, the predictable result of forming a display device with 
Regarding claim 3, Zhang in view of Ding discloses the display screen module as claimed in claim 2, wherein the first mounting plate is of strip-type, and the second mounting plate is of rectangularly blocky (see Zhang, illustrated fig. 2 below, the first mounting plate is in a shape of a rectangular block, while second mounting plate area extends from first mounting plate to form plurality of LED strips).

    PNG
    media_image2.png
    866
    886
    media_image2.png
    Greyscale

Regarding claim 4, Zhang in view of Ding discloses the display screen module as claimed in claim 3, wherein the first mounting plate comprises a first edge and a second edge which are connected with each other, the second mounting plate comprises a third edge and a fourth edge which are connected with each other, the second edge is matched with the third edge (see illustrated Zhang, fig. 2 below, with first, second, third, and fourth edge with claimed relationships)

    PNG
    media_image4.png
    866
    890
    media_image4.png
    Greyscale
	Zhang in view of Ding does not discloses in particular the fourth edge is 25 times the first edge.
Zhang in view of Ding discloses, however, the area of second mounting plate being larger than and a certain multiplier size of the area of the first mounting plate, with the length of the claimed fourth edge being certain multiplier times longer than the first edge (see Zhang fig. 2, Ding fig. 1).

Since applicant has failed to disclose that specifying the fourth edge being exactly 25 times the first edge provides any distinct advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide the fourth edge is 25 times the first edge, the predictable result of forming a display device with mounting plates for control device and lamp bead to display intended image would have been the same. 
Regarding claim 11, Zhang in view of Ding discloses the display screen module as claimed in claim 1, wherein the second mounting plate comprises a plurality of lamp panels formed by extension from one side of the first mounting plate respectively, wherein the plurality of lamp panels are provided at intervals (see illustrated fig. 2, Zhang)

    PNG
    media_image5.png
    866
    992
    media_image5.png
    Greyscale


Regarding claim 12, Zhang in view of Ding discloses the display screen module as claimed in claim 1, wherein the plurality of display assemblies and the driving device are arranged on two opposite surfaces of the substrate (see Zhang, illustrated fig. 1).

    PNG
    media_image6.png
    824
    870
    media_image6.png
    Greyscale


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ding, as applied in claims above, and in further view of Wu, CN Pat. App. Pub. CN 103544897 (hereinafter “Wu”),
Regarding claim 5, Zhang in view of Ding discloses the display screen module as claimed in claim 1.
wherein the driving device comprises a housing and a plurality of controllers, the plurality of display assemblies are electrically connected with the plurality of controllers in a one-to-one correspondence manner, and the housing covers the plurality of controllers and is fixed on the rear panel.
In similar field of art, Wu discloses (see detailed description in paragraphs 24-42, figs. 2-5) a display device with integrated power supply and control section, with a plurality of display module 10 arranged on housing 20. Each LED display module is modular and identical, including plurality of light sources, with corresponding control circuits and mounting assembly, and having individual power connector and control signal connector (fig. 2, 11 and 12) to be connected with corresponding controlling component in one-to-one correspondence manner (paragraphs 30-31, every LED display module is identical and modular, paragraphs 39, 40, each control signal and power signal connector 11 and 12 have one to one correspondence to controller 43) and housing covering control module on rear panel (fig. 3, 4, controlling box with housing cover).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of display device having plurality of modular display assembly panels, such as disclosed by Wu into the display device of Zhang in view of Ding, to constitute wherein the driving device comprises a housing and a plurality of controllers, the plurality of display assemblies are electrically connected with the plurality of controllers in a one-to-one correspondence manner, and the housing covers the plurality of controllers and is fixed on the rear panel, the result would have been predictable and would provide the benefit of display device with modular component having improved robustness and ease of maintenance (Wu, paragraph 6) while achieving the intended function of providing driving and control signal to display panels.
Regarding claim 13, Zhang in view Ding discloses display screen module as claimed in claim 1.
The combination as made in rejection of claim 1 did not address in particular a display screen, comprising a plurality of display screen modules connected with one another, the plurality of display screen modules being spliced into the display screen according to a preset arrangement manner, wherein the display screen module is the display screen module as claimed in claim 1.
In similar field of art, Wu discloses (see detailed description in paragraphs 24-42, figs. 2-5) a display device with integrated power supply and control section, with a plurality of display module 10 arranged on housing 20. Each LED display module is modular and identical, and arranged as being spliced into the display screen according to a preset arrangement manner to from an overall display screen device (paragraphs 30-31, every LED display module is identical and modular, paragraphs 39, 40, each control signal and power signal connector 11 and 12 have one to one correspondence to controller 43, fig. 3, 4, arranged of four display module to form one display screen).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of display device having plurality of modular display assembly panels to form overall display screen, such as disclosed by Wu into the display device a display screen, comprising a plurality of display screen modules connected with one another, the plurality of display screen modules being spliced into the display screen according to a preset arrangement manner, wherein the display screen module is the display screen module as claimed in claim 1, the result would have been predictable and would provide the benefit of display device with modular component having improved robustness and ease of maintenance (Wu, paragraph 6) while achieving the intended function of providing driving and control signal to display panels.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ding and Wu, as applied in claims above, and in further view of Hisamatsu, Japan Pat. App. Pub. JP 2003108567 (hereinafter “Hisamatsu”), Wang et al., CN Pat. App. Pub. CN 102968933 (hereinafter “Wang”) and Chen, U.S. Pat. App. Pub. US 20180366080 (hereinafter “Chen”).
Regarding claims 6-9, Zhang in view of Ding and Wu discloses the display screen module as claimed in claim 5.
Zhang in view of Ding and Wu does not disclose in particular: 
(from claim 6) wherein each of the plurality of controllers comprises a control chip, a control circuit and a plug-in assembly, and the controller chip is electrically connected with the control circuit by the plug-in assembly, (from claim 7) wherein the driving device further comprises a master control board, a plurality of control chips in the plurality of controllers are provided on the master control board, and the control circuit is provided on the substrate, (from claim 8) wherein the plug-in assembly comprises a plug provided on the substrate and a socket provided on the master control board, and (from claim 9) wherein the driving device further comprises a receiving card provided on the master control board and electrically connected with the plurality of control chips, and the each of the plurality of controllers is configured to receive a display signal of the receiving card and convert the display signal into a voltage signal and a driving signal.
In similar field of endeavor, Hisamatsu (see detailed description in paragraphs 3- 23, claims 1-5 and fig. 2) discloses the concept of a display device with plurality of display assembly 10 comprising of plurality of lighting unit 11, wherein the plurality of display assembly each comprises a sub-controller chip 20, and synchronized to each other via a main-controller board 30, wherein the sub-controller is provided individually on display assembly 10 while main control board 30 is provided separately:

    PNG
    media_image7.png
    550
    673
    media_image7.png
    Greyscale

	Also in similar field of art, the concept of connecting display device component using plug-in assembly of plug and socket receptor, as well as the concept of utilizing receiving card to convert display and power supply signal is known, such as disclosed by Wang (paragraphs 10, 16), which discloses a LED display assembly with control hub (fig. 1 component 4) having receiving card (fig. 1, component 5), wherein the control hub is connected to circuit of LED display assembly via plug and socket respectively on control hub and display assembly board (fig. 1, socket and plug A and B), 

    PNG
    media_image8.png
    757
    690
    media_image8.png
    Greyscale
and Liang, which discloses similar display device with receiving card utilized to covert display signal into voltage signal and driving signal (Chen, fig 4, abstract “circuit board includes a system control unit for receiving and processing a video input signal to obtain a low voltage differential signal, and a timing control unit for selecting, for example, a 
Zhang in view of Ding and Wu discloses display device with multiple modular LED display assemblies having individual control interface to be integrated into a complete display device. Zhang in view of Ding and Wu only does not disclose detail of control interface, including physical interface of plug and socket as well as separation of controlling unit into master control board and individual control chip, with receiving card to convert display and voltage signals. However, it is required that display of Zhang in view of Ding and Wu with components to be controlled and interfaced to achieve the intended function of displaying image, and disclosures in similar display device art of Hisamatsu, Wang, and Chen discloses the concept of separating control unit into a master control unit and control chip and circuit (sub-controller), wherein the plurality of display assembly each comprises a sub-controller synchronized to each other via the main-controller, wherein the sub-controller is provided individually on display assembly while main control board 30 is provided separately, the concept of utilizing a receiving card to adapt to display and voltage signals, and the concept of using socket and plug interface to connect various display device components. It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the known concepts of interfacing and controlling display assemblies, such as disclosed by Hisamatsu, Wang and Chen, into the known display device of Zhang in view of Ding and Wu, to constitute display device with modular display assemblies each having individual control chip and wherein each of the plurality of controllers comprises a control chip, a control circuit and a plug-in assembly, and the controller chip is electrically connected with the control circuit by the plug-in assembly, (from claim 7) wherein the driving device further comprises a master control board, a plurality of control chips in the plurality of controllers are provided on the master control board, and the control circuit is provided on the substrate, (from claim 8) wherein the plug-in assembly comprises a plug provided on the substrate and a socket provided on the master control board, and (from claim 9) wherein the driving device further comprises a receiving card provided on the master control board and electrically connected with the plurality of control chips, and the each of the plurality of controllers is configured to receive a display signal of the receiving card and convert the display signal into a voltage signal and a driving signal, to achieve the predictable result of controlling display device to display image as intended. 
Regarding claim 10, Zhang in view of Ding, Wu, Hisamatsu, Wang and Chen discloses the display screen module as claimed in claim 9, comprising a receiving card and plurality of control chips (see rejection of claim 9), it is required that the receiving card to be arranged somewhere in the display device.
Zhang in view of Ding, Wu, Hisamatsu, Wang and Chen does not disclose in particular wherein the receiving card is arranged on a side, far away from the plurality of control chips, of the master control board.

Since applicant has failed to disclose arranging receiving card on a side away from the control chips provides any distinct advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to arrange the receiving card of Zhang in view of Ding, Wu, Hisamatsu Wang and Chen on a side, far away from the plurality of control chips, of the master control board, as the predictable result of allowing receiving card to interface with control board and chips to provide display signal to display assemblies would have been the same. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ding and Wu, as applied in claims above, and in further view of Liu, CN Pat. App. Pub. CN 104064124 (hereinafter “Liu”).
Regarding claim 14, Zhang in view of Ding and Wu discloses the display screen as claimed in claim 13, wherein the plurality of display screen arranged in a plurality of rows and a plurality of columns (see Wu, fig. 4, exemplar arrangement of a 2 x 2 display modules). 
Zhang in view of Ding and Wu does not disclose in particular (from claim 14) wherein the each of the plurality of display screen modules is provided with a magnet and a connection assembly, the display screen modules in two adjacent columns are connected by attraction of the magnets, and the display screen modules in two adjacent rows are connected through the connection assemblies, (from claim 15) wherein the connection assembly comprises a buckling piece arranged on the rear panel and a connecting piece connected with the buckling piece in a buckling manner, and the connecting piece is configured to connect an upper and lower display screen modules, and (from claim 16) wherein the connection assembly further comprises positioning pieces arranged at two ends of the buckling piece.
The concept of utilizing connection assembly and magnets to align and connect multiple display modules, however, is known in the art, such as disclosed by Liu in similar field of endeavor of connecting multiple display modules together. Liu discloses a LED display device comprising of multiple display module (paragraph 6), wherein each display modules comprises magnet at four corners, and display modules are assembled together via magnet as well as steel wire (connection assembly) connected through buckling piece arranged on rear panel of display modules, wherein the connection assembly of steel wire and bucking piece comprises positioning pieces arranged at two ends of the buckling piece (see detailed description in paragraphs 15-23, with illustrated fig. 1, 5, 6)

    PNG
    media_image9.png
    949
    1130
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    739
    914
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    544
    1085
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    827
    1086
    media_image12.png
    Greyscale


wherein the each of the plurality of display screen modules is provided with a magnet and a connection assembly, the display screen modules in two adjacent columns are connected by attraction of the magnets, and the display screen modules in two adjacent rows are connected through the connection assemblies, (from claim 15) wherein the connection assembly comprises a buckling piece arranged on the rear panel and a connecting piece connected with the buckling piece in a buckling manner, and the connecting piece is configured to connect an upper and lower display screen modules, and (from claim 16) wherein the connection assembly further comprises positioning pieces arranged at two ends of the buckling piece, the result would have been predicable and would result would provide the benefit of display device  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PEIJIE SHEN/Examiner, Art Unit 2694     


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694